Exhibit 10.35

LOGO [g34032exg_pg001.jpg]

 

 

 

HUMAN RESOURCES MEMORANDUM

 

 

 

 

TO:    Theodore Russell Cahall Jr. (ID 101738) FROM:    Dave Harmon, EVP AOL
Human Resources CC:    Gillian Pon, VP AOL Human Resources, Total Rewards DATE:
   April 1, 2009 SUBJECT:    Retention Bonus Program

This memo is to notify you that you are eligible to participate in a one-time,
discretionary retention bonus program (“Retention Bonus Program”) with AOL LLC
(together with its subsidiaries and affiliates, “AOL” or “the Company”). This
letter sets forth the key terms and conditions of your participation in the
Retention Bonus Program.

 

1. Retention Bonus Program

 

  a. Bonus Period. The Retention Bonus Program shall be effective from April 1,
2009 and shall end on March 31, 2010 (“Bonus Period”).

 

  b. Bonus Payment. Subject to the Bonus Conditions set forth below, the total
retention bonus amount for which you may be eligible shall be a one-time payment
equal to $190,000, less applicable withholdings (“Bonus Payment”).

 

2. Retention Bonus Conditions

Your eligibility for the Bonus Payment shall be subject to and dependent upon
you meeting the following conditions:

 

  a. Employment. You must be a full-time, active employee of the Company
throughout the entire Bonus Period, subject to the following conditions:

 

  (i) Prior to the end of the Bonus Period, if AOL terminates your employment
without cause, as defined below, in exchange for your execution and delivery of
the Company’s standard separation agreement which contains, among other
obligations, a valid release of all claims against the Company, you shall be
entitled to receive any remaining, unpaid Bonus Payment under the Retention
Bonus Program.

 

  (ii) Prior to the end of the Bonus Period, if AOL terminates your employment
for cause, as defined below, or if you resign your employment for any reason,
you will not be entitled to any Bonus Payment (or any pro rata Bonus Payment)
for the Bonus Period. If during the Bonus Period you move to another Time Warner
entity, you will not be entitled to any Bonus Payment (or any pro rata Bonus
Payment) for the Bonus Period.



--------------------------------------------------------------------------------

  (iii) Prior to the end of the Bonus Period, as a result of an “AOL Change of
Control Transaction”, as defined as you no longer having a position with the
Company, the Company agrees to terminate your employment and characterize such
termination as a termination without cause for purposes of paragraph 2(a)(i)
above. For purposes of this Retention Bonus Program, an “AOL Change in Control
Transaction” means a transaction that results in (i) a transfer by the Company
or any Affiliate of the Company of your employment to a corporation, company or
other entity whose financial results are not consolidated with those of the
Company or Time Warner, or (ii) a change in the ownership structure of the
Company or Affiliate with which you are employed such that the Company’s or
Affiliate’s financial results are no longer consolidated with those of Time
Warner.

 

  (iv) For purposes of this Paragraph, “cause” means: (i) your conviction of, or
nolo contendere or guilty plea to, a felony (whether any right to appeal has
been or may be exercised); (ii) your failure, in the sole discretion of the
Company, to satisfactorily perform your duties and responsibilities for the
Company; (iii) fraud, embezzlement, misappropriation, or material destruction of
Company property by you; (iv) your breach of any statutory or common law duty of
loyalty to the Company; (v) your violation of the Company’s Confidentiality,
Non-competition and Proprietary Rights Agreement (the “CNPR Agreement”) or the
Standards of Business Conduct; (vi) your improper conduct substantially
prejudicial to the Company’s business; or (vii) your failure to cooperate in any
internal or external investigation involving the Company.

 

  b. Eligibility. Eligibility for participation in the Retention Bonus Program
shall be determined by the Chairman and Chief Executive Officer and the
Executive Vice President of the Human Resources department, at their sole and
absolute discretion, and can be revised at any time, with or without notice, for
any reason not prohibited by law.

 

  c. Satisfactory Performance. You must perform your position in a satisfactory
fashion throughout the entire Bonus Period. Satisfactory performance shall be
determined by the Chairman and Chief Executive Officer and the Executive Vice
President of the Human Resources department, at their sole and absolute
discretion. If you are on a Performance Improvement Plan at the time of payout,
you will not be deemed eligible to receive a bonus payment.

 

  d. Leave of Absence. If you are on an approved leave of absence during the
Bonus Period, you shall receive a Bonus Payment only upon your return to work.
If you do not return from a leave of absence, you will not receive a Bonus
Payment.

 

  e.

Payment Dates and Withholdings. Any Bonus Payment to which you may be awarded
under this Retention Bonus Program shall be paid, less applicable withholdings,
on your next regularly scheduled pay date following the end of the Bonus Period,
unless local law requires that it be paid sooner. If AOL terminates your
employment without cause as referenced in paragraph 2(a)(i)



--------------------------------------------------------------------------------

 

above, AOL will pay any remaining, unpaid Bonus Payment, less applicable
withholdings, within four (4) weeks of its receipt of your executed separation
agreement.

 

  f. CNPR Agreement/Non-Disparagement. You agree to comply with the current
version of the Company’s Confidentiality, Non-competition and Proprietary Rights
Agreement (the “CNPR Agreement”) which is incorporated herein by reference. In
addition, you agree not to make any disparaging or untruthful remarks or
statements about the Company, its officers, directors, employees or agents, and
to comply with the Standards of Business Conduct and all other relevant policies
of the Company.

 

  g. Confidentiality. You agree to keep the existence and details of the
Retention Bonus Program, including your participation in the Retention Bonus
Program, strictly confidential. Any breach of this provision shall result in
forfeiture of your eligibility for the Bonus Payment or your return of the Bonus
Payment to the Company if previously paid to you.

All other terms and conditions of your employment with the Company remain in
full force and effect. Your employment with the Company remains at-will, unless
otherwise provided in a separate writing signed by an authorized officer of the
Company. Nothing in this letter or the Retention Bonus Program is intended to
create a contract for employment or guarantee of continued employment with the
Company for any period of time. The Bonus Program is a discretionary incentive
provided by the Company. It is not intended to be a payment of wages for
services performed and no entitlement to any bonus payment should arise unless
all of the stated terms and conditions of this Bonus Program have been satisfied
in the Company’s sole and absolute discretion.

Please sign and date a copy of this memo and return it to Gillian Pon, via fax
(703-265-7825) or interoffice mail by April 30th , 2009 if you wish to
participate in this Retention Bonus Program. If you have any questions, please
do not hesitate to contact People Direct (PeopleDirect@corp.aol.com).

 

ACCEPTED:  

/s/ Theodore Russell Cahall Jr.

     DATE:   

4/3/09

     Theodore Russell Cahall Jr.           